SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 November 23, 2010 Via EDGAR Ms.Claire Erlanger Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Eagle Bulk Shipping Inc. Form10-K for the year ended December31, 2009 File No.1-33831 Dear Ms. Erlanger: This confirms our telephone conversation in which it was agreed that the time of Eagle Bulk Shipping Inc. to respond to the Staff’s comment letter dated November 12, 2010, has been extended to December 31, 2010.Thank you for your kind consideration. If you have any questions or comments concerning the foregoing, please feel free to telephone the undersigned at (212) 574-1223 or Edward S. Horton at (212) 574-1265. Very truly yours, SEWARD & KISSEL LLP By:/s/ Gary J. Wolfe Gary J. Wolfe Cc:Linda Cvrkel SK 25
